Title: From Thomas Jefferson to the Commissioners of the Treasury, 1 February 1787
From: Jefferson, Thomas
To: Commissioners of the Treasury



Gentlemen
Paris Feb. 1, 1787.

Colo. Franks, who acted as Secretary to Mr. Barclay on his mission to Marocco, having occasion for money for his journey, I furnished him with fifty pounds sterling by draught on the fund appropriated to those purposes, for which I now inclose you his receipt. Mr. Barclay settled his account to the time of his being at Madrid on his return, of which, I presume, one or both those gentlemen will render you account.
I have the honour to be with sentiments of the most perfect esteem & respect Gentlemen your most obedient & most humble servant,

Th: Jefferson

